Citation Nr: 0117019	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran had recognized service as a prisoner of war, 
while serving with the United States Armed Forces in the Far 
East, from April 10, 1942 to September 25, 1942.  He served 
as a member of the Regular Philippine Army from August 8, 
1945 to June 20, 1946.   He died in August 27, 1996; the 
appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.


FINDING OF FACT

A disability having its onset during service is not shown to 
have caused or materially contributed to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to service. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 1991 & Supp. 2000); VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Board notes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the appellant and the representative, 
and has enhanced its duty to assist the appellant in 
developing the facts pertinent to the claim.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g.,  Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that the VA has met its general duty to 
notify and assist in the appellant's case.  A review of the 
record discloses that the veteran's service medical records, 
VA records, and indicated private medical records have been 
requested.  All indicated available records were procured.  
There is no indication that any relevant available evidence 
is presently outstanding. The RO notified the appellant of 
its decision denying the claim for service connection for the 
cause of the veteran's death in a statement of the case, 
which included an explanation of the facts weighed and the 
regulations applied in reaching the determination.  
Accordingly, the Board finds that the dictates of the VCAA 
have been satisfied as to the issue on appeal.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

II.  Cause of Death

Pertinent Regulations and Criteria

A service-connected disability is one that is incurred in or 
aggravated by active service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current a disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (2000); 38 C.F.R. 
§ 3.303 (2000). 

Where a veteran was a former prisoner of war (POW), and as 
such was interned for not less than 30 days, and certain 
chronic diseases, such as beriberi, manifested as beriberi 
heart disease, became manifest to a degree of 10 percent at 
any time after discharge or release, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service. 
Cardiovascular renal disease, including hypertension, is also 
subject to presumptive service connection, regardless of 
whether the veteran was a former POW.  38 U.S.C. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000) 

In addition to the aforementioned presumption, service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Entitlement to service connection may also otherwise be 
established if there is a chronic disease shown as delineated 
under 38 C.F.R. § 3.307, and such is not clearly attributable 
to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

The death of a veteran will be considered as having been due 
to service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. 3.312(a).  The service-connected disability will be 
considered the principle (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  All reasonable doubt will be resolved 
in favor of the veteran.  See 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); VCAA, 
Pub.L.No. 106-475, §  4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §  5107); Alemany v. 
Brown 9 Vet. App. 518 (1996).  

Factual Background

Service medical records are not available, other than a 
separation examination conducted in June 1946.  A blood 
pressure reading was noted at that time of 96/64. The 
separation examination indicated no abnormal findings 
relevant to the veteran, although notations were made 
pertinent to his prior shrapnel wound, for which the veteran 
was subsequently service connected at zero percent disabling.

The veteran's fellow POWs submitted two affidavits pertinent 
to his in-service medical state.  In the first affidavit, 
they note that during their confinement, they were all ill 
and suffered from malaria, dysentery, and swelling of the 
feet, legs and ankles.  They indicated that the veteran was 
weaker than they were, and he also suffered from additional 
ailments such as dyspnea, shortness of breath and pellagra.  
The POW's were also members of the veteran's community after 
service and stated that, as such, they observed the veteran 
following discharge until his death and found that he 
continued to demonstrate evidence of illness.  In the second 
affidavit, the POW's noted that they observed that the 
veteran suffered from dysentery, and again noted the 
veteran's shortness of breath, localized edema, as well as 
malaria. 

The veteran's other neighbors also attest in their joint 
affidavit, dated May 1999, that following service, the 
veteran had dyspnea, and that they observed swelling of the 
legs, feet and ankle joints.  They also state in their 
affidavit, that the veteran could not talk, or walk more than 
four meters, without losing his breath.

Following his military service, the next available medical 
record is from a January 1955 VA examination, which reveals a 
blood pressure reading of 140/85.

Post-service medical records, developed through private 
sources from 1981 to 1994, indicate several blood pressure 
readings were elicited during that time frame. The veteran 
was treated for vertigo in June 1994.  The records also 
indicate treatment and or complaints regarding various 
disabilities.  

The veteran's death certificate indicates his cause of death 
was cardio respiratory failure, with the cause undetermined.

Analysis

Initially, the Board acknowledges the appellant's contentions 
in her Form 9, that her husband's cause of death was "Cardio 
Respiratory Arrest Ischemic Heart Disease"; however, as 
noted previously, the veteran's death certificate indicates 
that the veteran's cause of death was cardio respiratory 
failure, the cause of which was undetermined.  After careful 
review of the record, the Board was unable to find any 
diagnosis or treatment pertinent to either beriberi, beriberi 
heart disease, or the ischemic heart disease which the 
appellant has reported.  There are no medical treatment 
records documenting the presence of such conditions and, 
although fellow POW's have reported their having observed the 
veteran to have experienced localized edema, the note to 
38 C.F.R. § 3.309(c) points out that having experienced such 
edema during captivity was a prerequisite to granting service 
connection for such a presumptive disease process.  Absent 
clinical findings supporting a diagnosis of the presumptive 
disease process in question, there is no basis for granting 
service connection under the presumptive provisions of 
38 C.F.R. § 3.309 (c).

It should also be pointed out that, although a blood pressure 
reading is reported during service and again in 1955, with 
several readings being documented in the 1980's, it is clear 
that essential hypertension is not shown to have been present 
during service or for many years thereafter.  As such, there 
is simply no reasonable basis for a finding that disease or 
injury of service onset resulted in, or materially 
contributed to, the veteran's demise.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



		
	JEFF MARTIN
			Member, Board of Veterans' Appeals


 


